  Case: 4:20-mj-07180-SPM Doc. #: 13 Filed: 06/04/20 Page: 1 of 1 PageID #: 21




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


UNITED STATES OF AMERICA,                      )
                                               )
      Plaintiff,                               )
                                               )
vs.                                            )        NO: 4:20 MJ 718O SPM
                                               )
MICHAEL J. AVERY,                              )
                                               )
      Defendant.                               )

                                 ENTRY OF APPEARANCE

          COMES NOW attorney Marleen M. Suarez, Suarez Law PC, and enters her appearance

on behalf of Defendant Michael J. Avery.

                                            Respectfully submitted,

                                          /s/ Marleen M. Suarez
                                     _______________________________________________
                                          Marleen M. Suarez
                                          MO Bar # 60377
                                          Suarez Law PC
                                          22 Summer Tree Lane
                                          Collinsville, IL 62234
                                          (618) 920-8375 cell
                                          (866) 439-9765 fax
                                          suarezlawoffice@aol.com




                                 3:15-CR-30100-NJR USA V. LEONE
                                        Entry of Appearance
                                            Page 1 of 1
